DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 1A and 1B are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “140” mentioned in the description.  
Fig. 1C is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “314” not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 5, line 9: “a horn feed100” should read “a horn feed 100”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “greater axial extend L” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what “greater axial extend L” means. For the purpose of examination, Examiner interprets it as the distance between the outer dielectric wall and the inner dielectric wall.
Regarding claim 8, the term “Ꝩεr” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what “Ꝩεr” means. For the purpose of examination, Examiner construes it as 0.1λh.
Regarding claim 13, the limitation "a dielectric support comprising an outer cylindrical dielectric wall of a 20substantially cylindrical shape and an inner cylindrical dielectric wall of a substantially cylindrical shape, wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial" is recited in line 3-6. It is not clear if the Applicant is claiming for a second dielectric support or if it is the same dielectric support recited in claim 1. For the purpose of examination, Examiner will not be considering this limitation as it has been previously recited in claim 1.
Claim 14 inherits the indefiniteness of claim 13 and is subsequently rejected.
Regarding claim 15, the limitations "a dielectric support” and “a sub-reflector” are recited in line 3-4.  It is not clear if the Applicant is claiming for a second dielectric support and a second sub-reflector or if they are the same dielectric support and sub-reflector recited in claim 1. For the purpose of examination, Examiner will not be considering this limitation as it has been previously recited in claim 1.
Regarding claim 16, the limitation "a dielectric support comprising an outer cylindrical dielectric wall of a 20substantially cylindrical shape and an inner cylindrical dielectric wall of a substantially cylindrical shape, wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial" is recited in line 13-18. It is not clear if the Applicant is claiming for a second dielectric support or if it is the same dielectric support previously recited in claim 16. For the purpose of examination, Examiner 20will not be considering this limitation as it has been previously recited in the claim.
Claim 17 inherits the indefiniteness of claim 16 and subsequently rejected.
Regarding claim 18, the limitations "a dielectric support” and “a sub-reflector” are recited in line 13-14. It is not clear if the Applicant is claiming for a second dielectric support and a second sub-reflector or if they are the same dielectric support and sub-reflector previously recited in claim 18. For the purpose of examination, Examiner will not be considering this limitation as it has been previously recited in the claim.
Claims 19-20 inherit the indefiniteness of claim 18 and are subsequently rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mahon, US Pub. No. 2014/0247191A1.
Regarding claim 1, Mahon discloses a horn feed comprising:
a central conduit extending axially in a first direction from a first portion that is configured to be relatively distal from a sub-reflector and comprises a first aperture and a second portion that is configured to be relatively proximal to the sub-reflector and comprises a second aperture (Fig. 6 below: feed body 560 extending axially around axis 505 from the first portion distal from the sub-reflector 540 comprises a first aperture and second portion proximal to the sub-reflector comprises a second aperture); and
an interface configured to connect to a dielectric support comprising an outer cylindrical dielectric wall of a substantially cylindrical shape and an inner cylindrical dielectric wall of a substantially cylindrical shape, wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial (Fig. 6 below: interface is the colored part connected to dielectric support 670 comprising the outer cylindrical dielectric wall and inner cylindrical dielectric wall).
[AltContent: arrow][AltContent: textbox (L)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Outer cylindrical wall and the outer abutment surface)][AltContent: textbox (Inner cylindrical wall and the inner abutment surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interface)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (First aperture)][AltContent: textbox (Second aperture)][AltContent: textbox (First portion)][AltContent: textbox (Second portion)][AltContent: ] 
    PNG
    media_image1.png
    574
    576
    media_image1.png
    Greyscale

Regarding claim 2, Mahon further discloses the interface is proximal the second portion of the central conduit (Fig. 6: the interface is close to the second portion of the feed body 560).
Regarding claim 3, Mahon further discloses the interface is adjacent the second portion of the central conduit (Fig. 6: the interface is adjacent to the second portion of the feed body 560).
Regarding claim 4, Mahon further discloses the interface is radially offset from the second portion of the central conduit (Fig. 6: interface is radially extending and offset from the second portion of the feed body 560).
Regarding claim 5, Mahon further discloses the interface circumscribes the second portion of the central conduit and is coaxial with the central conduit (Fig. 6: the interface restricts the second portion of the feed body 560 inside and having the same axis 505).
Regarding claim 7, as best understood, Mahon further discloses the interface comprises a stepped configuration, comprising an axial offset of an outer cylindrical abutment surface and an inner cylindrical abutment surface that at least partially corresponds to the distance between the outer dielectric wall and the inner dielectric wall (Fig. 6 above: interface comprises a stepped configuration, the outer cylindrical abutment surface and the inner cylindrical abutment surface is offset a distance L corresponding to the distance between the outer dielectric wall and the inner dielectric wall).
Regarding claim 10, Mahon further discloses the second portion further comprises: a dielectric ring, wherein the dielectric ring has an exterior radius equal to a radius of the central conduit and fits snugly within the central conduit (Fig. 6: second portion comprises a dielectric support 680 configured to slip-fit within the circular waveguide 530, see para [0056], line 1-3, it is implied that the exterior radius equal to a radius of the central waveguide), and wherein the dielectric ring is continuous in circumferential direction and is of cylindrical shape (para [0055], line 5-7: the support 680 may have cylinder shape).
Regarding claim 13, as best understood, Mahon further discloses a feed system comprising:
the horn feed as claimed in claim 1 (fig. 6); and
the dielectric support comprising the outer cylindrical dielectric wall of the 20substantially cylindrical shape and the inner cylindrical dielectric wall of the substantially cylindrical shape, wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial (Fig. 6: dielectric support 670 comprising the outer cylindrical dielectric wall and inner cylindrical dielectric wall).
Regarding claim 15, as best understood, Mahon further discloses an antenna system comprising:
a horn feed as claimed in claim 1;
the dielectric support (Fig. 6: dielectric support 670);
the sub-reflector (Fig. 6: sub-reflector 540) ; and
a main reflector (fig. 2: main reflector 110).
Regarding claim 16, as best understood, Mahon discloses a feed system comprising:
a horn feed comprising:
a central conduit extending axially in a first direction from a first portion, where the first portion is configured to be distal from a sub-reflector and comprises a first aperture, and a second portion that is configured to be proximal to the sub-reflector, where the second portion comprises a second aperture (Fig. 6 above: feed body 560 extending axially around axis 505 from the first portion distal from the sub-reflector 540 comprises a first aperture and second portion proximal to the sub-reflector comprises a second aperture); and
an interface configured to connect to a dielectric support comprising an outer cylindrical dielectric wall of a substantially cylindrical shape and an inner cylindrical dielectric wall of a substantially cylindrical shape (Fig. 6 above: interface is the colored part connected to dielectric support 670 comprising the outer cylindrical dielectric wall and inner cylindrical dielectric wall), wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial (Fig. 6 and para [0043], line 3-5: the feed body 560 and the outer cylindrical dielectric wall and inner cylindrical dielectric wall are symmetric around axis 505); and
the dielectric support comprising the outer cylindrical dielectric wall of the 20substantially cylindrical shape and the inner cylindrical dielectric wall of the substantially cylindrical shape(Fig. 6 above: interface is the colored part connected to dielectric support 670 comprising the outer cylindrical dielectric wall and inner cylindrical dielectric wall), wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial (Fig. 6 and para [0043], line 3-5: the feed body 560 and the outer cylindrical dielectric wall and inner cylindrical dielectric wall are symmetric around axis 505).
Regarding claim 18, as best understood, Mahon discloses an antenna comprising:
a horn feed comprising:
a central conduit extending axially in a first direction from a first portion, where the first portion is configured to be distal from a sub-reflector and comprises a first aperture, and a second portion that is configured to be proximal to the sub-reflector, where the second portion comprises a second aperture (Fig. 6 above: feed body 560 extending axially around axis 505 from the first portion distal from the sub-reflector 540 comprises a first aperture and second portion proximal to the sub-reflector comprises a second aperture); and
an interface configured to connect to a dielectric support comprising an outer cylindrical dielectric wall of a substantially cylindrical shape and an inner cylindrical dielectric wall of a substantially cylindrical shape (Fig. 6 above: interface is the colored part connected to dielectric support 670 comprising the outer cylindrical dielectric wall and inner cylindrical dielectric wall), wherein the central conduit, the outer cylindrical dielectric wall and the inner cylindrical dielectric wall are co-axial (Fig. 6 and para [0043], line 3-5: the feed body 560 and the outer cylindrical dielectric wall and inner cylindrical dielectric wall are symmetric around axis 505);
the dielectric support (Fig. 6: dielectric support 670);
the sub-reflector (Fig. 6: sub-reflector 540); and
a main reflector (fig. 2: main reflector 110).
Regarding claim 19, Mahon further discloses the interface is proximal the second portion of the central conduit (Fig. 6: the interface is close to the second portion of the feed body 560).
Regarding claim 20, Mahon further discloses the interface is adjacent the second portion of the central conduit (Fig. 6: the interface is adjacent to the second portion of the feed body 560).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahon as applied to claim 1 above, and further in view of Shimoi et al, US Pub. No. 20090058749 (hereinafter Shimoi).
Regarding claim 6, Mahon does not disclose the interface comprises an outer cylindrical abutment surface configured to abut an inner surface of the outer cylindrical dielectric wall and comprises an inner cylindrical abutment surface configured to abut an inner surface of the inner cylindrical dielectric wall.
[AltContent: connector]Shimoi discloses the interface comprises an outer cylindrical abutment surface configured to abut an inner surface of the outer cylindrical dielectric wall and comprises an inner cylindrical abutment surface configured to abut an inner surface of the inner cylindrical dielectric wall (See fig. 4 below).

[AltContent: textbox (Outer cylindrical wall)]
[AltContent: arrow][AltContent: textbox (The outer abutment surface)][AltContent: arrow][AltContent: textbox (Inner cylindrical wall )][AltContent: arrow][AltContent: textbox (The inner abutment surface)][AltContent: arrow][AltContent: textbox (Interface)][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    460
    564
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the outer cylindrical abutment surface and the inner abutment surface as taught in Shimoi to the interface as taught in Mahon for the purpose of enhancing the connection between the dielectric support and the interface.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahon as applied to claim 1 above, and further in view of Denis et al, EP Pub. No 3264531A1 (hereinafter Denis).
Regarding claim 8, as best understood, Mahon does not disclose the thickness of outer cylindrical dielectric wall and inner cylindrical dielectric wall are less than 0.1λh where λh is the shortest operational wavelength of the horn feed.
Although Denis does not disclose the thickness of outer cylindrical dielectric wall and inner cylindrical dielectric wall are less than 0.1λh where λh is the shortest operational wavelength of the horn feed, Denis discloses the thickness of the cylindrical dielectric wall (see Fig. 3, page 5, para 2: thickness of the sleeve 9 is 0.1λ where λ is the wavelength in free space which can be converted to the operational wavelength as the formula in NPL “Operating Properties of Thin-Film Slot Antennas at 2.5-THz Submillimeter Wave Band”, page 1, right column, para 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the dielectric wall as taught in Denis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to change the antenna characteristic because changing the thickness or the shape of the dielectric material can be used to alter and affect the antenna radiation pattern.
Regarding claim 9, Mahon does not disclose a space between the outer cylindrical dielectric wall and the inner cylindrical dielectric wall is approximately 0.17λm where λm is a middle operational wavelength of the horn feed.
Although Denis does not disclose a space between the outer cylindrical dielectric wall and the inner cylindrical dielectric wall is approximately 0.17λm where λm is a middle operational wavelength of the horn feed, Denis discloses the space between the outer cylindrical dielectric wall and the inner cylindrical dielectric wall is greater than 0.1 λ (Fig. 3, page 5, para 2: space between dielectric sleeve and the next is 0.1λ. where λ is the wavelength in free space which can be converted to the mean dielectric wavelength as the formula in NPL “Operating Properties of Thin-Film Slot Antennas at 2.5-THz Submillimeter Wave Band”, page 1, right column, para 1.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the dielectric wall as taught in Denis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to change the antenna characteristic because changing the thickness or the shape of the dielectric material can be used to alter and affect the antenna radiation pattern .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahon as applied to claim 1 above, and further in view of Gau et al, US Pub. No. 20030030590A1 (hereinafter Gau).
Regarding claim 11, Mahon does not disclose the second portion further comprises conductive perturbation elements, wherein the conductive perturbation elements are arranged circumferentially on an interior surface of the central conduit.
Gau discloses the second portion further comprises conductive perturbation elements, wherein the conductive perturbation elements are arranged circumferentially on an interior surface of the central conduit (Fig. 3, para [0007], line 1-2: the conducting plates 200 are arranged around the interior circumference of waveguide 110).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the conductive perturbation elements as taught in Gau to the horn feed as taught in Mahon for the purpose of altering the cross-section area of the waveguide (Gau, para [0007]).
Regarding claim 12, Mahon does not disclose the arrangement of conductive perturbation elements is discontinuous in the circumferential direction with equal gaps between adjacent conductive perturbation elements in the circumferential direction.
Gau discloses the arrangement of conductive perturbation elements is discontinuous in the circumferential direction with equal gaps between adjacent conductive perturbation elements in the circumferential direction (Fig. 3, para [0007], line 1-2: the conducting plates 200 are arranged diagonally on the interior circumference of the waveguide 110 and the gap between them are equal).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the conductive perturbation elements as taught in Gau to the horn feed as taught in Mahon for the purpose of altering the cross-section area of the waveguide (Gau, para [0007]).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahon as applied to claims 1 and 16 above, and further in view of Zelenski, US Pub. No. 20150091769.
Regarding claim 14, as best understood, Mahon does not disclose the dielectric support comprises strengthening collars.
Zelenski discloses the dielectric support comprises strengthening collars (Fig. 3: flange 47 around dielectric tube 40).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the strengthening collar as taught in Zelenski to the dielectric support as taught in Mahon for the purpose of securing the connection between the dielectric support and the interface (Zelenski, para [0023]).
Regarding claim 17, Mahon does not disclose the dielectric support comprises strengthening collars.
Zelenski discloses the dielectric support comprises strengthening collars (Fig. 3: flange 47 around dielectric tube 40).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the strengthening collar as taught in Zelenski to the dielectric support as taught in Mahon for the purpose of securing the connection between the dielectric support and the interface (Zelenski, para [0023]).

Citation of Pertinent Art
Ronald, WO2019216935A2 – Feed horn antenna with dielectric block support
Kildal, US4,963,878 – Reflector antenna with self-supported feed 
Baird et al, US6,724,349B1 – antenna with supporting dielectric
Denis et al, EP 3109941A1 – antenna with dielectric support and dielectric collar 
Knop et al, US Patent No. 6,107,973 – a horn feed with interface, dielectric support having inner wall and outer wall

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845